PLAGER, Circuit Judge,
concurring.
I concur in the judgment reached by the court, applying the Atlantic Sugar standard of review. I also concur with much of what Judge Rader states in his concurring opinion about that standard of review. The review called for by Atlantic sugar finds support in neither the statutes nor in common sense. The Court of International Trade first hears the appeal and applies its expertise to the review of the decisions of the agencies involved, utilizing the statutory standard of review which includes determining whither substantial evidence supports the fact-finding of the agencies. For us to purport to review again the agency record of decision to determine if substantial evidence exists has at least three pernicious consequences. First, it encourages disappointed litigants with deep pockets to seek a second bite at the apple, often with no visible benefits except to the litigators since generally we are not likely to reverse on that ground. Second, such appeals waste scarce judicial resources and deflect our attention from substantive issues which might be determinative. And third, the judges of the CIT cannot help but feel their efforts at review of the record, often extensive and thorough, are unappreciated.
Congress left unstated the standard on appeal by which we should review the judgments of the CIT in these matters. The Universal Camera standard utilized by the Supreme Court in similar situations makes eminently good sense. I would apply it here, as well as in comparable situations in which we review the judgment of a reviewing court which has already applied the substantial-evidence-in-the-reeord test to an initial adjudication. See, e.g., Munn v. Secretary of the Dep’t of Health and Human Servs., 970 F.2d 863 (Fed.Cir.1992); Bradley v. Secretary of the Dep’t of Health and Human Servs., 991 F.2d 1570, 1576 (Fed.Cir.1993) (Plager, J., concurring in part and dissenting in part) (critiquing the court’s inconsistent practice of reviewing anew in vaccine cases the fact-finding of special masters when already reviewed by the Court of Federal Claims).